DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/241,635 filed on May 20, 2021, which is a CON of 16/728,282. Claims 1-20 are subject to examination.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities: 
	in claim 1 “the value is different than a value indicating EHT” (line 9) should be replaced with “the value indicating the PHY version is different than a value indicating an EHT”;
	in claim 2 “claim 1 wherein” (line 1) should be replaced with “claim 1, wherein” and  “parity bit” (line 4) should be replaced with “a parity bit”;
	in claim 3 “claim 2 wherein” (line 1) should be replaced with “claim 2, wherein” and “a legacy short training (L-STF)” should be replaced with “a legacy short training field (L-STF)”;
in claims 4-10 “claim 1 wherein” (line 1) should be replaced with “claim 1, wherein”;
in claim 11 “claim 10 further” (line 1) should be replaced with “claim 10, further”;
in claim 12 “claim 10 wherein” (line 1) should be replaced with “claim 10, wherein”;
in claim 13 “claim 1 wherein” (line 1) should be replaced with “claim 1, wherein” and “a EHT” (line 2) should be replaced with “an EHT”;
in claim 14 “claim 1 wherein” (line 1) should be replaced with “claim 1, wherein”;

in claim 16 “claim 1 further” (line 1) should be replaced with “claim 1, further”;
in claim 17 “a extremely” (line 2) should be replaced with “an extremely”, “a universal” (line 5) should be replaced with “an universal” and “the value is different than a value indicating EHT” (line 9) should be replaced with “the value indicating the PHY version is different than a value indicating an EHT”;
in claim 18 “parity bit” (line 5) should be replaced with “a parity bit”;
in claim 19 “a universal” (line 4) should be replaced with “an universal” and “the value is different than a value indicating EHT” (lines 8-9) should be replaced with “the value indicating the PHY version is different than a value indicating an EHT”; and
in claim 20 “claim 19 further” (line 1) should be replaced with “claim 19, further” and  “parity bit” (line 4) should be replaced with “a parity bit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 1 recites “a physical universal signal filed (U-SIG)”, claims 2, 4-8 and 11 recite “the U-SIG filed”, claim 17 recites “a universal signal filed (U-SIG) field”, claim 18 recites “the U-SIG filed”, claim 19 recites “a universal signal filed (U-SIG) field” and claim 20 recites “the U-SIG filed”. It is not clear which is the correct expression “a physical universal signal filed (U-SIG)”, “a[n] universal signal filed (U-SIG) field”, a physical universal signal (U-SIG) filed or an universal signal (U-SIG) field. Hence, renders all the claims indefinite.
  
Reason for Allowance
5.	Regarding claims 1, 17 and 19, this instant application is a CON of 16/728,282. The difference between the instant and CON applications is that the instant recites an additional limitation (e.g., defer/deferring for a duration of the PPDU when the value is different than a value indicating EHT”. 
Closest references are Vermani (Preamble Design Harmonization Across Generation –Cited Earlier in the CON), Chen (Preamble Structure –Cited Earlier in the CON) and Cherian (US 2020/0076552 A1 –Cited Earlier in the CON). Vermani and Chen teach in Slide 4 U-SIG. While Cherian in Figure 6C and Paragraph 165 teaches U-SIG with independent and dependent portions. A specific reason for allowance will be provided once Applicant overcomes the aforementioned objections/rejections.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
I. Chen (US 2020/0344007 A1) discloses PPDU design in Figure 3.
II. Yang (US 2020/0228380 A1) discloses PPDU design in Figure 2.

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633